              Case 3:19-cv-05724-RBL Document 15 Filed 07/28/20 Page 1 of 2



 1                                                      HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
        GERMAN VAZQUEZ,                                   CASE NO. C19-5724RBL
 9
                               Petitioner,                ORDER
10               v.

11      STATE OF WASHINGTON,

12                             Respondent.

13

14

15          THIS MATTER is before the Court on Magistrate Judge Fricke’s Report and

16   Recommendation [Dkt. # 13], recommending that the Court Deny Petitioner Vasquez’s § 2254

17   habeas petition [Dkt. # 7] for failure to respond to the Court’s order to show cause. Vasquez has

18   not objected.

19      1. The Report and Recommendation is ADOPTED;

20      2. Petitioner Vasquez’s § 2254 habeas petition is DISMISSED without prejudice for failure

21          to respond to the Magistrate Judge’s Order to Show Cause [Dkt. # 8];

22      3. If he appeals, Vasquez’s in forma pauperis status will continue;

23

24


     ORDER - 1
             Case 3:19-cv-05724-RBL Document 15 Filed 07/28/20 Page 2 of 2



 1      4. The Clerk shall send copies of this Order to Vasquez’s last known address and to

 2         Magistrate Judge Fricke.

 3      IT IS SO ORDERED.

 4         Dated this 28th day of July, 2020.



                                                       A
 5

 6
                                                       Ronald B. Leighton
 7                                                     United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
